Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
This application is in condition for allowance except for the presence of claim 20 directed to an invention non-elected without traverse.  Accordingly, claim 20 has been cancelled.


Reasons for Allowance
3.	Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Regarding claims 1-10, the closest prior art of record fails to teach the features of claim 1: “determine an operating state of the secondary battery as any one of a linear operating state and a non-linear operating state based on a threshold voltage and the measured voltage and determine a first process noise indicating inaccuracy of the 
Note that JOE (US 20170199247 A1; cited in IDS) teaches a method for a charge state (SOC) of secondary battery with an Extended Kalman Filter (EKF), involving measuring current and voltage of the battery; estimating the SOC by repeatedly executing the EKF using a state equation related to a current integration model and an equivalent circuit model, and an output equation related to the equivalent circuit model; determining whether or not the secondary battery is in a key-off state using the measured current and when the secondary battery is determined in the key-off state, increasing a difference between a noise regarding the state of charge, and a noise regarding the polarization voltage. JOE fails to teach or suggest determining linear or nonlinear state based on measured voltage and a voltage threshold and setting process noises according to the determined state as claimed.
Yun et al. (US 20070299620 A1; cited in IDS) teaches a method for estimating a state-of-charge (SOC) of a battery, involving determining a reliable or unreliable charging and discharging current section based on a measured current and a current threshold; and controlling an error covariance according to the determined reliable or unreliable section. However, there is no teaching or suggestion that the reliability/unreliability section corresponds to the linear/nonlinear state. Nor is there teaching or suggestion to determine the linear/nonlinear state based on the measured voltage and the voltage threshold as claimed.

JU et al. (US 20130341923 A1) teaches calculating a state of charge of a battery module by using linear charging and/or discharging characteristics of the battery module. However, it does not teach or suggest determining linearity based on a measured voltage and a voltage threshold, and determining process noises for SOC estimation using EKF based on the linearity as claimed.
Hu et al. (“Comparison between two model-based algorithms for Li-ion battery SOC estimation in electric vehicles” Simulation Modelling Practice and Theory 34 (2013) 1-11) teaches a robust extended Kalman filter (REKF) for estimating SOC of a battery, involving formulating the REKF to explicitly compensate for the battery modeling uncertainty and linearization error often involved in EKF. However, it fails to teach or suggest the above indicated allowable features as claimed.

Regarding claims 11-19, the closest prior art of record fails to teach the features of claim 11: “determining, by the control unit, an operating state of the secondary battery as any one of a linear operating state and a non-linear operating state based on a threshold voltage and the measured voltage; and determining, by the control unit, a first process noise indicating inaccuracy of the current integration model and a second process noise indicating inaccuracy of the equivalent circuit model according to the .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN C KUAN whose telephone number is (571)270-7066. The examiner can normally be reached M-F: 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571)272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/JOHN C KUAN/Primary Examiner, Art Unit 2857